Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
 
Status of Claims
Claims 1, 5, 7-11, 15-21, and 25-30 have been amended.
Claims 1-30 are currently pending and have been examined. 


	
	
	 


	
	



	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 11-20are drawn to methods (i.e., a process) while claim(s) 1-10 and 21-30 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-30 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 11 (representative of independent claim(s) 1 and 21) recites/describes the following steps:
send, to a client device of a viewing user of the social network, a support me icon in association with a post on the social network, the post having been created by a posting user of the social network, the post including new content created by the posting user, the support me icon configured to cause an advertisement to be presented to the viewing user responsive to selection of the support me icon by the viewing user, the support me icon indicating, to the viewing user, that the posting user receives value for the viewing user viewing the advertisement;; 
receive, from the client device responsive to the viewing user selecting the support me icon to view the advertisement and compensate the posting user, a message informing the one or more servers that the advertisement associated with the post was presented to the viewing user 

These steps, under its broadest reasonable interpretation, describe or set-forth revenue allocation with content sharers and consumers, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 1 and 21 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" a client device” 
 “one or more servers”
" social network” 
“system" 
“non-transitory computer-readable medium”
“allocate, to the posting user, a first portion of value corresponding to the presentation of the advertisement, thereby compensating the posting user for creating the post including the new content on the social network” (Claims 1, 11 and 21)

The requirement to execute the claimed steps/functions " a client device” and  “one or more servers” and “the social network”  and “system" and “non-transitory computer-readable medium” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “allocate, to the posting user, a first portion of value corresponding to the presentation of the advertisement, thereby compensating the posting user for creating the post including the new content on the social network” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because 
allocating revenue after a user shares a social media post is one of the examples of activities that the courts have found to be insignificant extra-solution activity (i.e. Selecting a particular data source or type of data to be manipulated). Revenue sharing is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-10, 12-20 and 22-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-20 and 22-30 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions " a client device” and  “one or more servers” and “the social network”  and “system" and “non-transitory computer-readable medium”  equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of " a client device” and  “one or more servers” and “the social network”  and “system" and “non-transitory computer-readable medium” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-10, 12-20 and 22-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-20 and 22-30 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 11-,13, 15, 17 21-23, 25  and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (2020/0322685) in view of Bouthillier (8,818,859).

Claims 1, 11 and 21
Kiyooka discloses a system for value sharing for a social network: 
send, to a client device of a viewing user of the social network, a Where the reference teaches that a content creator can activate an icon letting the viewing user know that the content creator can receive funds if they select to view the  content. See “a video download button/link [support me icon] display module that, operating in tandem with a tipping process performed by the tipping module, permits a video download as a reward for the tip.”
Kiyooka does not explicitly disclose allocating funds to creators of the post. Bouthillier teaches:
theSee at least “Once the viewer selects an ad, the application reports the dollar value that will be paid to the content provider. The content provider continues to use the application of the advertisement system to track the progress of the advertisement and thus they are notified when the advertisement completes and the payment has been transferred to their payment-receipt account.” See also Bouthillier [Column 2 Lines 2-15] See at least “This system encourages both novice and professional ad-creators to create and post video accolades that express their praise for a product or service… The sponsor of the ad provides funds so that the ad-creator can be compensated, and additionally funds can be provided to content providers so that viewers of the ads are provided with the content in exchange for viewing the ad.” 
receive, from the client device responsive to the viewing user selecting the See at least “This system encourages both novice and professional ad-creators to create and post video accolades that express their praise for a product or service… The sponsor of the ad provides funds so that the ad-creator can be compensated, and additionally funds can be provided to content providers so that viewers of the ads are provided with the content in exchange for viewing the ad.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network, as taught by Kiyooka, allocating funds to the creator of the post, as taught by Bouthillier, to entice social media posters to share advertisements.

Claims 2, 12 and 22
Kiyooka discloses an arrangement that enables video hosting website operators and content creators to obtain revenue. Kiyooka does not teach the limitation below. Bouthillier discloses: 
wherein the post on the social network is available for viewing regardless of whether the See at least “The sponsor can also provide sponsor information 1220 in the message box 1200 to show the sponsor that has allowed the viewer to access content without having to pay, by viewing the advertisement.” See also Column 4 Lines 45-49 where the viewer can watch content provider material without having to pay a fee by instead watching an advertisement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of enabling video hosting website operators and content creators to obtain revenue, as taught by Kiyooka, allowing content to be view by watching an advertisement instead, as taught by Bouthillier, to ensure the viewer views some ad content even if it isn’t targeted.

Claims 3, 13 and 23
Kiyooka teaches the limitations above but does not explicitly teach the following. Bouthillier teaches: 
wherein the post on the social network is an exclusive post that is obscured by a message or is otherwise unavailable until the Where the reference teaches that until a user has tipped or supported the content provider, the downloading of the content is blocked [otherwise unavailable]. See “When the viewer 141 has finished paying a tip, the video download button/link display module 202 receives a signal from the tip processing module 201 and activates (step 801), and confirms the video download permission setting 902 set by the content creator 140 (step 802). If permission to download the video has been granted, the process proceeds to step 803, the video download button/ link display module 202 requests the digital rights management (DRM) module 123 for the decryption key that will unblock downloading and saving the video, and the digital rights management (DRM) module 123 retrieves the decryption key for unblocking downloading and saving of the video from the digital rights management (DRM) database 132, and sends the decryption key to the video download button/link display module 202.” Where the tipping button is the Applicant’s support me button and the prevention of download ability until the tip is made is interpreted as being otherwise unavailable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of enabling video hosting website operators and content creators to obtain revenue, as taught by Kiyooka, preventing the access to content until some payment is received, as taught by Bouthillier, to increase the value of content creators work.

Claim 5, 15 and 25
Kiyooka teaches the limitations above but does not explicitly teach the following. Bouthillier teaches: 
wherein the one or more servers are further programmed to allocate, to the social network, a second portion of the value corresponding to the presentation of the advertisement to the viewing user (Bouthillier [Column 3 Lines 42-49][Claim 1])  See at least “Sponsors of the advertisement (which may or may not be owners of the particular product or service which the advertisement is related to) provide funds to sponsor the advertisement. These funds are sent in part to the creator of the advertisement, so that they may be compensated for creating the advertisement. The funds are also sent in part to the content provider [the social network], the content provider having content which the end-customer wishes to acquire.” See also [Column 5 Lines 4-9].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of enabling video hosting website operators and content creators to obtain revenue, as taught by Kiyooka, a payment structure, as taught by Bouthillier, allowing sponsors and advertisers to specifically target their audience for users who are particularly interested in a product or service..

Claim 7, 17 and 27
Kiyooka teaches the limitations above but does not explicitly teach the following. Bouthillier teaches: 
wherein the one or more servers are further programmed to: maintain account balances for each user of the social network; and apply the first portion of value to an account balance corresponding to the posting user (Bouthillier [Column 8 Lines 30-34]) See at least “Upon completion of the GTVideo, ad-viewer statistics are returned along with the transfer of funds from the ad-sponsor's escrow account to the content-providers' account.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of enabling video hosting website operators and content creators to obtain revenue, as taught by Kiyooka, account balances, as taught by Bouthillier, to ensure the poster gets the funds owed by their promotion of content.


Claims 4, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (2020/0322685) and Bouthillier (8,818,859) in view of Official Notice .

Claims 4, 14 and 24
Kiyooka teaches the limitations above but does not explicitly teach the following. Bouthillier teaches: 
wherein like or comment functionality of the post is disabled until presentation of the advertisement (Bouthillier [Column 8 Lines 60-63]) Where the reference teaches that the user can pay a fee to have access to content or watch an ad to access content. The reference does not explicitly teach disabling content function. Examiner takes Official Notice that it is old and well known that advertisements prevent interaction with content of any kind while playing, including liking or commenting, while the advertisement plays. This is to ensure that the advertisement has the viewers complete attention while the advertisement plays.

Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (2020/0322685) and Bouthillier (8,818,859) in view of Prince (2011/0258024) .

Claims 6, 16 and 26
Kiyooka and Bouthillier teach the limitations above but does not explicitly teach the following. Prince teaches: 
wherein the one or more servers are programmed to allocate the first portion of value and the second portion of value according to a periodic revenue allocation process performed for a plurality of selections of Where the tipping button of Kiyooka is the Applicant’s support me button.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of enabling video hosting website operators and content creators to obtain revenue and allowing content to be view by watching an advertisement instead, as taught by Kiyooka and Bouthillier, allocation of funds, as taught by Prince, to ensure everyone is motivated to participate because they are getting paid.
 
Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (2020/0322685) and Bouthillier (8,818,859) in view of Johnson (2016/0350799).

Claim 8, 18, 28
Kiyooka and Bouthillier teaches the limitations above but do not explicitly teach the limitations below. Johnson teaches:  
wherein the post includes a tagged item that is for sale in a storefront of the posting user, the storefront allowing for purchase of the tagged item from a seller, and the one or more servers are further programmed to (Johnson [0010]-[0013]); See “a purchase button is provided for each tagged object in user-generated content. Pressing the purchase button activates a direct link to a web page where the corresponding product or service can be purchased immediately on the user's computer or mobile device.”
allocate, once received, a portion of an affiliate purchase fee provided by the seller to the account balance of the posting user based on the viewing user clicking through the post to the storefront and purchasing the tagged item (Johnson [0040][0042]). See at least “If the subsequent user initiates a purchase transaction, the system monitors whether the subsequent user B actually consummates the purchase transaction. If the subsequent user B [first user] consummates the transaction (120), then the first user A [second user]receives a reward, which may be a monetary reward
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network and allocating funds to posters, as taught by Kiyooka and Bouthillier, allocating funds for affiliate purchases, as taught by Johnson, to entice social media posters to be compensated for personal recommendations to users.




Claims 9, 10, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (2020/0322685) and Bouthillier (8,818,859) in view of Johnson (2016/0350799) and Prince (2011/0258024).

Claim 9, 19 and 29
Kiyooka and Bouthillier and Johnson teaches the limitations above but do not explicitly teach the limitations below. Prince teaches: 
wherein the post of the posting user is shared by a third user to be viewable by the viewing user, and the one or more servers are further programmed to allocate a second portion of the affiliate purchase fee provided by the seller to the third user for sharing the post with the viewing user (Prince [0046]). See “the referral levels may go deeper than a 2nd level referral user 100C to a 3rd level referral user and beyond.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network and allowing content to be view by watching an advertisement instead, as taught by Kiyooka and Bouthillier, referrals as taught by Prince, to entice more users to participate because they will be compensated.

Claim 10, 20, 30
Kiyooka and Bouthillier teaches the limitations above but do not explicitly teach the limitations below. Johnson teaches: 
deduct a purchase cost of the tagged item from an account balance corresponding to the viewing user (Johnson [0039][0040]). See “The disclosed system monitors and records the subsequent user B's interaction with the interactive media file [tagged item], including whether the subsequent user B views the associated tags and initiates a purchase via a provided purchase button.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network and allocating funds to posters, as taught by Kiyooka and Bouthillier, allocating funds for affiliate purchases, as taught by Johnson, to entice social media posters to be compensated for personal recommendations to users.
Response to Arguments
Applicant's arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: Applicant also discussed that Ultramercial gives an example of "[r ]equiring a request from a user to view an advertisement and restricting public access." However, this is distinguishable from what is claimed in the instant application, as the instant disclosure relates to voluntary viewing of advertisements, not mandatory viewing of advertisements to unlock content… The Office Action also stated that these same additional elements are well-understood, routine and conventional to those in the field of
advertising, and therefore do not qualify as significantly more. Applicant respectfully disagrees. 

Examiner agrees and has updated the rejection above.

Applicant argues: these recitations embody the practical application that is claimed - incentivizing users to post new content through voluntary compensation by content consumers choosing to do so. For at least these reasons, the claims are not "directed to" an abstract idea under Step 2A.. 

Examiner respectfully disagrees. The claim recites two additional elements: sending information and receiving an input from that information and allocating funds for the interaction. The sending and receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The server that performs the allocating step is also recited at a high level of generality, and merely automates the allocating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the server and client device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the server and client device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	
	
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Kiyooka (2020/0322685) and Bouthillier (8,818,859).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681